Citation Nr: 9910971	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hydrocephalus with memory loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife, and [redacted].


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.  He has been represented throughout his appeal 
by the Massachusetts Department of Veterans Service.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Providence, Rhode Island Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for hydrocephalus with memory loss.  The 
notice of disagreement with this determination was received 
in February 1997.  The statement of the case was issued in 
April 1997.  The substantive appeal was received in June 
1997.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in November 1997.  
A transcript of the hearing is of record.  Lay and medical 
statements were submitted at the hearing.  A supplemental 
statement of the case was issued in February 1998.  

The veteran once again appeared and offered testimony at a 
hearing before a hearing officer at the RO in June 1998.  A 
transcript of that hearing is also of record.  Additional 
medical statements were received in June and August 1998.  A 
supplemental statement of the case was issued in August 1998.  
The appeal was received at the Board in January 1999.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for hydrocephalus with memory loss, which 
developed as a result of a head injury that he sustained 
during an explosion while on training in Vietnam.  It is 
maintained that a buddy statement of record attest to the 
fact that the veteran was injured during that explosion; and, 
medical statements of record confirm that the veteran does 
suffer from hydrocephalus as a result of a head injury in 
service.  

Review of the evidentiary record reflects that the issue of 
entitlement to service connection for hydrocephalus was 
previously denied by a VA rating decision of September 1993.  
A notice of disagreement to that decision was received in May 
1994 and a statement of the case was issued; however, no 
substantive appeal was received from the veteran.  Therefore, 
that decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).  

The veteran sought to reopen his claim of entitlement to 
service connection for hydrocephalus with memory loss and by 
a rating decision dated in January 1997, the RO essentially 
denied the veteran's claim on a de novo basis without 
considering whether new and material evidence had been 
submitted to reopen the claim.  The veteran filed a timely 
notice of disagreement with the January 1997 rating decision 
and this appeal followed.  

The Board notes that neither the April 1997 statement of the 
case nor the February and August 1998 supplemental statements 
of the case contained any citation or explanation of the laws 
and regulations pertaining to reopening previously denied 
claims.  The RO failed to provide the veteran and his 
representative with the relevant laws and regulations 
pertaining to reopening a claim or submitting new and 
material evidence.  In fact, the RO failed to provide the 
veteran with the laws and regulations pertaining to service 
connection.  Consequently, the statement of the case and 
subsequent supplemental statements of the case are 
inadequate.  

In addition, with regard to cases involving the question of 
whether new and material evidence has been submitted to 
reopen a claim, the VA has formerly relied on the test set 
forth in the decision of the United States Court of Appeals 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Colvin v. 
Derwinski.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1997).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent 
with the general character of the underlying statutory scheme 
for awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.  

The Court has stated that when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
considered whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines the veteran 
has been prejudiced by a deficiency in the statement of the 
case, the Board should remand the case to the RO pursuant to 
38 C.F.R. § 19.9, specifying the action to be taken.  Bernard 
at 394.  Specifically, 38 C.F.R. § 19.29 (1998) requires that 
a statement of the case must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and it must contain, in pertinent part, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  As the requirements of 38 C.F.R. 
§ 19.29 have not been satisfied by the RO, a remand is 
required in order to ensure due process to the veteran.  

Further, at his personal hearing in November 1997, it was 
reported that the veteran was in receipt of Social Security 
Administration (SSA) disability income as a result of his 
hydrocephalus with memory loss.  The Board believes that the 
veteran's Social Security records should be obtained from 
SSA.

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and 
associate them with the claims file.  
This should include all records from the 
VA Medical Center, Providence and Jamaica 
Plains.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims file.

3.  The RO should obtain from the SSA the 
material regarding the grant of 
disability benefits to the veteran 
including all medical evidence use in 
awarding Social Security to the veteran.  
All records obtained should be associated 
with the veteran's claims file.  

4.  The RO should then determine whether 
or not new and material evidence to 
reopen the veteran's claim of entitlement 
to service connection for hydrocephalus 
with memory loss has been submitted.  In 
making this determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), not the more restrictive 
requirements set forth by the Court in 
Colvin.  If it is determined that new and 
material evidence has been presented, 
then the RO should also consider whether 
the claim, as reopened, is well-grounded.  
Elkins v. West No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  If it is reopened 
and well-grounded, the RO should consider 
the claim de novo.  In considering the 
foregoing the RO should comment on the 
representative's assertion that the 
veteran's hand grenade practice should be 
considered combat.  See the 
representative's VA Form 646.  

5.  If any action taken is adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should then 
be afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



